Robinson, J.
(concurring in part). The complaint charges that on February 26, 1918, at Sarles, N. D., defendant committed rape on Florence Day. She was then a full-grown woman nearing sweet 16. He was a bald-headed man in the fifties. He was convicted, and the sentence was 2% years in the pen. The claim is that at midday he entered the Day kitchen, put his hañd on her shoulders, laid her on the floor, and had with her a sexual mating. There is no claim of any fear, intimidation, or resistance.
Defendant moves for a new trial because of errors of law, surprise, and newly discovered evidence. In denying the motion the trial *574court failed to consider the newly discovered evidence, a matter of the greatest importance. His memoranda opinion reads thus:
“While I am not satisfied with the evidence in this case, there is evidence which I believe is sufficient to sustain the verdict. As I understand it, the credit to be given a witness, the weight of evidence, is for the jury, and the court is not justified in setting aside a verdict simply because he could not have arrived at the same conclusion as did the jury.” C. W. Buttz, Judge.
Now, though the trial judge failed to consider and discuss the newly discovered evidence, that is no good reason for remanding the case that he may reconsider the motion, as it might result in a third appeal to this court and in harassing the life out of defendant. The two appeals, with the lengthy transcripts, must have cost him over $1,000. On the record the court should not hesitate to order a new trial. On appeal to this court the first conviction was set aside by reason of the misconduct and overzeal of private counsel who conducted the prosecution and swélled the record with matters prejudicial' to defendant. On the second trial the same counsel was guilty of similar misconduct. Thus, when several witnesses were called and testified to the good character of the defendant for chastity, he asked each witness questions intimating, and virtually asserting, that defendant had been guilty of gross misconduct with this woman and that woman, thus presenting several issues and poisoning the minds of the jurors. Now,, if the overzeal of private counsel did not cause the second conviction, it did cause the second appeal, because on the record it is so manifest that defendant did not have a fair trial, counsel should not have opposed the motion for a new trial. And without some showing of reasonable cause, it was not fair to embarrass the-case with private counsel, even though appointed by the Governor and paid $ioo by the state. The prosecution has done defendant a grave wrong and imposed on him the burden of two expensive appeals. On each trial the testimony of the accusing witness was improbable and it was flatly contradicted by the defendant. It w<as word of one against the other. But on the second trial there was in store for "defendant a grave surprise. Without any warning one Mrs. Manning, a person of questionable character for truth, whose name was not on the information, was called and testified that on the eventful day she went to the Day house, rapped three times at the front door, then went to the kitchen door, and to frighten *575the children she pushed the door ajar and saw the show. Then she •closed the door, went off, and never spoke of it to any one except her Lusband. Of course, her testimony fell as lightning from a clear sky. There was no means of refuting it, and it turned the scales against the ■defendant. But after the conviction the refutation became ample: Mrs. George Anderson met Mrs. Manning on the train and heard her story, and she asserted that “when she got to the kitchen door there was no •one there, so she went to the dining room door, and there saw Stepp and Florence on the floor.” Then, as she swears, this Mrs. Manning ■was living with her son on land rented from the Days. And that is of importance. It gives us the missing link and the motive. Thomas B. Wood, of Sarles, made affidavit that for 15 years he had known Mrs. Manning, and during that time she had changed her name several times; that her reputation for truth is bad; and that he would not believe her under oath.
Lizzie Lurton, of Sarles, made affidavit that for 15 years she had known Mrs. Manning; that her reputation was not good; and that she would not believe her under oath, and added: “I believe she would swear false for money.”
A. L. Wheeler makes a similar affidavit.
William Winfield swears: “I have known Mrs. Manning 15 years, and I would not believe her under oath.” Julia Welcome swears that in the summer of 1919 Mrs. Manning visited at her home in Sarles and said to her: “I don’t believe Hiram Stepp is guilty, do you?” “The reputation of Mrs. Manning for truth and veracity is bad, and I would not believe her under oath.”
Guy L. Welcome swears: “I reside at Sarles. I have known Mrs. Manning for 20 years”; that during the summer of 1919 she stayed .at the home of himself and his wife, and she said: “I don’t believe Hiram Stepp is guilty; do you ?” The witness says:
' “Mrs. Manning is a sister of my father, and that for two years her husband has been in Colorado, and she keeps company with other men; that her reputation for truth and veracity is bad, and I would not believe her under oath, and that she is a trouble maker and does not get along with her neighbors. And that she lives with her son, Henry Aldrich, who rents land owned by Mr. Day, the father of Florence.”
With such testimony given on a third trial, the chances are that a *576jury would not give much credit to the very improbable testimony of Mrs. Manning.
As I wrote on the first appeal:
“The first trial was in June, 1919. The transcript covers 274 pages,’ and a large part of it consists of irrelevant and prejudicial matter. The prosecution was represented by Mr. Grimson, state’s attorney, Mr. Nuchols, Assistant Attorney General, and Mr. Fred Traynor, special counsel retained by the father.
“Florence Day was between 15 and 16 years. She is the eldest of six children. From the age of 7 she had gone to the village school at Sarles, yet, according to her story, she had not heard how children come into the world, and believed her good mother, who said the doctor brought them. Yet she is no simpleton. She was entirely competent to go into her father’s field and to take charge of the plow and binder. Florence,, as the special counsel familiarly calls her on most every page of the long transcript, was far from being malicious or a bad girl. She never told on her several lovers, never thought of blackmailing them; but, according to her own testimony, she was of rather easy virtue and entirely too' familiar with her father’s help and one or two youngf rascals. The result was she had a child and learned how children came into the world.. Then, for the first time, she-told Mama that defendant was the father. He was a married man of 53 years and had some property. The young rascals had nothing, and so a special counsel was employed to aid in giving defendant a special prosecution.
“There is no claim that by any word or act Miss Florence ever made the least resistance to any of her lovers. The testimony is in some respects self-impeaching. Defendant swears positively that all she says, of him is wholly untrue, and that he never took any liberties with her. Thus there is a direct conflict of testimony and there is no corroboration on one side or the other. Hence, to turn the scales the special counsel must have thought it necessary to drag in a lot of prejudicial matter.”
As it was on the first trial, so it was on the second, and for those reasons the judgment should be reversed and a new trial granted.